Citation Nr: 1000012	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-33 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the Veteran's service-
connected left and right knee disabilities. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to June 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in October 2006.  A transcript of 
that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a back 
disability that he contends resulted from carrying a rucksack 
in service.  He also reports that his back pain arises from a 
fall in service or from pulling tracks from under vehicles on 
several occasions.  Further, he also asserts that his back 
condition is exacerbated by his service-connected knee 
disabilities.  

In connection with this claim, the Veteran has been afforded 
two VA examinations.  In June 2004, the examiner diagnosed 
chronic back strain with moderately severe functional 
impairment.  He opined that the Veteran's back condition is 
not secondary to his knee disorder because the Veteran claims 
it is due to an injury in service.  The examiner did not 
provide an opinion as to whether the condition is directly 
related to service.  

The Veteran was again examined in March 2008.  After the 
examination and review of the records, the examiner opined in 
an October 2008 addendum that the back disorder is not 
attributable to carrying rucksacks in service.  He did not 
discuss the Veteran's other claimed injuries, and he did not 
consider whether the back condition has been worsened by the 
Veteran's left knee disorder.  

Neither of the VA examinations so far provided is adequate to 
assess the Veteran's claimed back disorder because they do 
not take into account his report of in-service injury or 
address all theories of entitlement.  The Veteran is 
competent to describe his personal experiences in service.  
Buchanan v. Nicholson, 453 F.3d 1331, 1337 (2006).  
Therefore, his account of an injury in service may not be 
disregarded simply because it is not documented in the 
service treatment records.  In addition, the Veteran's 
contentions that his back condition arises from an incident 
of service and that it is aggravated by his knee disability 
are not mutually exclusive.  An adequate examination should 
address whether service connection is warranted on both 
direct and secondary bases.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  A remand is therefore required to afford the Veteran 
an adequate VA examination.  

Accordingly, the case is REMANDED for the following action:

1.	 Schedule the Veteran for a VA examination to 
determine the nature and current severity of 
his back disability.  The claims file must be 
made available to the examiner for review in 
connection with the examination.  The examiner 
should conduct a thorough examination of the 
Veteran's spine and provide a diagnosis for 
any pathology found.  Based on the examination 
and review of the record, the examiner must 
answer the following questions:

a.  Is it at least as likely as not that 
the current back disorder had its onset 
in service or is causally related to any 
incident of service, including the 
injuries the Veteran describes?

b.  Is it at least as likely as not that 
any diagnosed back disability is caused 
or aggravated by the Veteran's service-
connected left knee disability?  

A complete rationale is requested for any 
opinion provided.

If an opinion cannot be rendered without 
resorting to speculation, the examiner 
must explain why it would be speculative 
to respond.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any 
claim remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


